Order entered November 27, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01235-CR
                                      No. 05-13-01237-CR

                                    JOHN CLOUD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F93-61603-N, F93-61604-N

                                          ORDER
       The Court DENIES appellant’s November 25, 2013 request for loan of the records to the

law library at the Powledge Unit.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.


                                                     /s/   LANA MYERS
                                                           JUSTICE